McLAUGHLIN, J.
I dissent. The court of appeals, when this case was before it on a former appeal (155 N. Y. 390, 50 N. E. 282), declared the rule of law applicable to the question presented, and that decision is not only the law of the case, but is controlling upon this court, and, when applied, requires an affirmance of the judgment. That court held, upon substantially the same .facts presented by this record, as to the portion of the building remaining after the fire, that the building was not totally destroyed, within the meaning of the policy. “A total destruction,” says Judge O’Brien, “within the meaning of the policy, must mean the complete destruction of the insured property by fire, so that nothing of value remains of it, as distinguished from a partial loss, where the property is damaged, but not entirely destroyed. This does not mean that the materials of which the building was composed were all utterly destroyed or obliterated, but that the building, though some part of it may be left standing, has lost its character as a building, and, instead thereof, has become a broken mass, or so far in that condition that it cannot properly any longer be designated as a building. When that has occurred, then there is a total destruction or loss.” The only difference between the case as now presented and the one presented on the former appeal relates to the value of the building before the fire and what it cost to repair it after the fire. In other respects the cases are identical. The record now before us, as on the former appeal, shows that the roof was burned off, and the interior of the building destroyed, the woodwork was gone, and the iron front also somewhat damaged, but that the foundation and four walls remained after the fire substantially as they were before. It is impossible, after fairly considering this record, and especially defendant’s Exhibit No. 1, a photograph of the condition of the building after the fire, to reach the conclusion that the building was totally destroyed, within the rule laid down by the court of appeals. The prevailing opinion proceeds upon the .theory that the rule laid down by the court of appeals is that if “the total value of this building, when restored, would not. equal an amount double that of the cost of restoring it,” then there was a total destruction. This is not what the court of appeals held, as I understand the opinion, and I am unable to see how any such interpretation can be placed upon it. The reference made in that opinion to marine insurance is simply by way of illustration, and such illustration cannot be seized upon and made a pretext for reaching the conclusion arrived at by Mr. Justice INGRAHAM. Whatever may be said as to the value of the building before the fire, and the cost of repairing it afterwards, the fact remains, and it is undisputed, that the foundation and the four walls remained substantially intact. The building was rendered untenantable, but it was not totally destroyed, and that there was evidence to sustain a finding that the cost of repair*155ing it was more than one-half of the value of the building before the tire does not change this fact. Under the rule laid down by the court of appeals, whether a building has been totally destroyed does not depend upon its value before, or the cost of repairs after, a Are, but does depend upon whether what is left has lost its character and identity as a building. This one has not, and, if the decision of the court of appeals is binding upon this court, then the judgment appealed from must be affirmed.